UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-6493



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


DAVID ANTHONY   HAMBLIN,     a/k/a   Dread,   a/k/a
Dreadlock,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-92-348-A, CA-97-678-AM)


Submitted:   June 18, 1998                       Decided:   July 9, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Anthony Hamblin, Appellant Pro Se. James L. Trump, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Anthony Hamblin seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. United States v. Hamblin, Nos. CR-92-348-A;

CA-97-678-AM (E.D. Va. Dec. 15, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2